UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8022


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CECIL EDWARD WAMPLER, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.       James C. Turk, Senior
District Judge. (1:09-cv-80194-JCT-MFU; 1:04-cr-00067-JCT-MFU-1)


Submitted:    January 13, 2010              Decided:   January 21, 2010


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cecil Edward Wampler, Jr., Appellant Pro Se. Jennifer R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cecil    Edward        Wampler,       Jr.,    seeks       to     appeal        the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”          28    U.S.C.      § 2253(c)(2)          (2006).        A

prisoner      satisfies        this         standard       by     demonstrating            that

reasonable      jurists      would      find      that     any    assessment          of     the

constitutional        claims    by     the    district      court      is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322,   336-38    (2003);       Slack    v.    McDaniel,         529    U.S.    473,     483-84

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Wampler has

not    made    the    requisite        showing.          Accordingly,           we    deny    a

certificate      of    appealability          and      dismiss        the     appeal.         We

dispense      with    oral     argument        because      the       facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED



                                              2